BIGGS, Chief Judge
(dissenting).
I concur with the majority in respect to points “I” and “II” of the opinion but I cannot agree as to point “III” relating to statement made by the Collector’s counsel in his summation to the jury as to the conduct and intent of the Eisen-bergs in setting up the family partnership : “They steal the kids’ money.” As the majority opinion well puts it: “The question for the jury turned upon the very difficult problem: Was all this an actual bona fide partnership or was it something that looked like a partnership and was not?” Into this delicate and vital issue of fact counsel for the Collector threw to the triers of fact his bald and, to me, unjustified comment. The kids referred to were the taxpayers’ own children. It would be difficult to think of a remark better calculated to inflame a jury. It was as “flagrantly abusive” as the statements we so characterized in Robinson v. Pennsylvania R. Co., 3 Cir., 1954, 214 F.2d 798, 801-802, and which furnished a basis for reversal in that case. The remark was an error as *833egregious as that which we so characterized in Watn v. Pennsylvania R. Co., 3 Cir., 1958, 255 F.2d 854, 858-859. Cf. Straub v. Reading Company, 3 Cir., 1955, 220 F.2d 177. Moreover, the trial court, though making some remarks about counsel’s statement, did not inform the jury to disregard it.
Trial of jury cases is not an easy matter and counsel should conduct themselves in a proper manner before court and the jury. Difficulties invariably arise when counsel become abusive. The dignity and prestige of a court are affected thereby and trials tend to become heated and partisan. I think that under the circumstances the Collector should not have the advantage of his verdict and I would order a new trial.
For the reasons stated I must respectfully dissent.